 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,              Case No.: 19cr5094-2 JM
 9
10                Plaintiff,
           v.                               ORDER AND JUDGMENT
11                                          DISMISSING INDICTMENT WITHOUT
     MARIAH DRAYTON (2),                    PREJUDICE
12
13               Defendant.
14
15        Upon motion of the UNITED STATES OF AMERICA, and good cause
16
     appearing, IT IS HEREBY ORDERED that the indictment in the above-entitled case be
17
18 dismissed without prejudice as to Defendant Mariah Drayton.
19        IT IS SO ORDERED.
20
     DATED: February 6, 2020
21
22                                      ____________________________________
                                        HONORABLE JEFFREY T. MILLER
23                                      United States District Judge
24
25
26
27
28
